Citation Nr: 0534611	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected tinea pedis.

4.  Whether the severance of service connection for tinnitus 
was proper.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from July 1980 to July 1984 
and from May 1989 to May 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
which denied service connection for a bilateral knee disorder 
and hearing loss and entitlement to an increased rating for 
tinea pedis.

In a statement dated in November 2001, the veteran claimed 
that he had a skin condition of his scalp and hands.  The 
issue of service connection for a skin condition of the scalp 
and hands is referred to the RO for appropriate action.

In September 2005, the veteran was scheduled to appear for a 
personal hearing before a Veterans Law Judge at the RO; 
however, he failed to appeal as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  
Here, potentially relevant records have not been obtained by 
the RO.  The veteran has stated that he received treatment 
for his disabilities at the VA medical facility in El Paso, 
Texas, beginning in 1998.  Only records dated from 2000 have 
been obtained by the RO.  Accordingly, remand is required to 
obtain the veteran's complete post-service VA treatment 
records.  

With respect to the claim for an increased rating for tinea 
pedis, the veteran was afforded a VA examination of his feet 
in May 2002, which provided minimal objective findings.  He 
was scheduled for a VA skin examination in April 2003, but 
failed to appear because he was out of town.  He stated in 
August 2003 that he worked as a truck driver nation-wide and 
that he was willing to work with the clinic modifying his 
appointments, but that the clinic would not be flexible with 
him.  He indicated that his tinea pedis was getting bigger, 
or worsening.  In view of this, on remand the RO should 
schedule the veteran for another VA skin examination to 
assess the current severity of his tinea pedis.

Additionally, during the pendency of the veteran's appeal, 
the diagnostic criteria for evaluating skin disabilities were 
revised, effective August 30, 2002.  See 67 Fed. Reg. 49,590-
99 (July 31, 2002); see also corrections at 67 Fed. Reg. 
58,448 (September 16, 2002) and 67 Fed. Reg. 62,889 (October 
9, 1992).  The RO has adjudicated the veteran's claims based 
on the former schedular criteria.  The veteran has not been 
notified of the changes in the regulation and has not been 
afforded any opportunity to present relevant argument.  Due 
to the substantive nature of the new schedular criteria, the 
Board is unable to adjudicate the veteran's claim for an 
increase without violating his statutory and regulatory 
procedural rights by addressing a question not properly 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

With respect to the claim for service connection for a 
bilateral knee disorder, the veteran's service medical 
records show that in February 1981 he injured his right knee 
while running and stepping in a hole.  The assessment was 
ligament strain.  In August 1983, he reported a swollen right 
knee following leg exercises.  The impression was partial 
avulsion of the right patellar ligament.  A radiographic 
consultation report dated in January 1993 showed that the 
veteran had X-rays taken as a result of an injury to the 
upper pole of the patella.  There was no fracture found.  In 
April 1995, an examiner noted the veteran had experienced 
bilateral knee pain, intermittently, with physical activity.  
A service medical record dated in March 1997 shows that the 
veteran reported right knee pain after injuring his knee 
while playing soccer.  The assessment was right knee strain.  
In March 1998, the veteran reported right knee pain in the 
area of the tendon interior to the patella while climbing 
stairs.  The impression was patellar tendonitis versus 
bursitis.  Finally, a report of medical history dated in 
April 1998 shows that the examiner noted the veteran had 
experienced chronic pain in the knees when climbing stairs.

Subsequent to service, the veteran was afforded a VA 
examination of his knees in May 2002.  The diagnosis was 
chronic tendonitis of the bilateral knees.  VA outpatient 
treatment records dated from November 2001 to July 2003 also 
show intermittent treatment for symptoms associated with 
chronic bilateral knee pain.

A VA examination report dated in March 2003 shows that the 
veteran was diagnosed as having (1) traumatic degenerative 
joint disease involving the right knee with chronic patellar 
tendonitis involving the right knee and with limitation of 
motion involving the right knee associated with chronic pain 
involving the right knee and also associated with marked 
lateral instability of the right knee, by magnetic resonance 
imaging (MRI); and (2) chronic patellar tendonitis involving 
the left knee with limitation of motion involving the left 
knee and with chronic pain involving the left knee with mild 
instability of the left knee, by clinical examination.  The 
examiner stated that the pathology currently present in both 
knees was less likely than not, or not at least as likely as 
not, related to the trauma of the knees in parachute jumps 
while the veteran was in service.  It was noted that the 
veteran had made at approximately 35 parachute jumps during 
service.

Although the examiner stated that the veteran's bilateral 
knee disability was not related to the trauma of the knees in 
parachute jumps in service, he did not address the multiple 
reports of symptoms associated with a knee disorder that are 
of record during the veteran's period of active service.  
Additionally, his opinion appears to be inconsistent with the 
diagnosis of "traumatic" degenerative joint disease 
involving the right knee.  Accordingly, on remand the veteran 
should be afforded a VA orthopedic examination, with the 
benefit of the entire claims folder to be considered in 
conjunction with the examination, so that an opinion may be 
rendered.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4) (2005).  

Finally, in August 2003 the RO severed service connection for 
tinnitus.  The veteran was notified of this decision and of 
his appellate rights by letter dated August 29, 2003.  In a 
statement received at the RO in October 2003, he stated that 
he disagreed and wanted to appeal the decision revoking his 
previous entitlement and compensation.  Under the 
circumstances, this issue is not yet ripe for appellate 
review and must be remanded for issuance of a statement of 
the case and to ensure protection of the veteran's due 
process rights.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this claim is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
veteran's VA treatment records for hearing 
loss, tinea pedis, and a bilateral knee 
disorder from the El Paso VA treatment 
facility, dated from May 1998 to July 2000 
and from January 2004 to present.

2.  After the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the clinician 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination.  

The examiner is asked to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any current 
bilateral knee disorder.  Specifically, 
the examiner should state whether it is at 
least as likely as not (50 percent or more 
likelihood) that any current bilateral 
knee disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the multiple 
reported symptoms associated with 
pathology of the knee during service as 
set forth above.  It is requested that the 
examiner discuss the historical medical 
evidence of record in detail in 
formulating his opinion.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA skin examination.  The 
claims file and a separate copy of this 
REMAND must be made available to and 
reviewed by the clinician in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination.  

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  

The examiner should describe in detail the 
veteran's tinea pedis, including size and 
location.  Unretouched photographs of the 
affected areas should be included with the 
examination report.  

The examiner should note whether there are 
any lesions, exfoliation, exudation, 
disfigurement, scarring, ulceration, 
crusting, or itching, and if so, to what 
extent.

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected.  
The examiner should also indicate whether 
or not there are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

4.  The veteran is hereby notified that 
when a claimant, without good cause, fails 
to report for an examination scheduled in 
conjunction with a claim for an increase, 
the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2005).

5.  Readjudicate the issues on appeal.  In 
evaluating the veteran's service-connected 
tinea pedis, ensure that both the former 
and revised diagnostic criteria are 
considered.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case (SSOC) 
and afford the veteran and his 
representative an appropriate opportunity 
to respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, to include the revised 
diagnostic criteria for evaluating the 
skin.  The veteran and his representative 
should be given the appropriate period of 
time to respond to the SSOC.

6.  Issue a statement of the case on the 
issue of whether the severance of service 
connection for tinnitus was proper.  Only 
if the veteran submits a timely 
substantive appeal should this issue be 
referred back to the Board for appellate 
review.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).



 
 
 
 

